Weight, C. J.
The petition does not allege special damages resulting from the speaking of the words by defendants, and the only question made is, are those charged, actionable per set The petition avers “ that the plaintiff hitherto being, and is still, an unmarried female of good character and standing in society, never having been guilty of any act of indecency, or deviated from the true path of chastity, the defendant, Magdalena Beighler, to wit, on the 15th day of July, 1854, and on divers days since, and in the presence and hearing of divers good citizens, wickedly, falsely and maliciously, with intent to injure the reputation and standing of the plaintiff, spoke and published of and concerning the plaintiff, these false, scandalous and defamatory words following: ‘she (meaning the plaintiff,) had a child in Indiana,’ thereby meaning that she, the plaintiff, had been delivered of a bastard child, and was an unchaste woman.”
Assuming that under proper averments the words charged would be actionable, we are nevertheless of the opinion that the demurrer in this case was properly sustained. The material inquiry is, what is the plain and natural import of the language used by the defendants, and how was it understood, and what idea was it adapted to convey to those who heard it? Truman and Wife v. Taylor and Wife, ante, 424. To this there can be but one answer, and that is, that the plaintiff had given birth to a child, a charge which of itself, unaided by any explanatory circumstances, would scarcely be action*430able, as imputing a want of chastity. To give the words an actionable meaning, and an import other and different from the plain and natural one, it should appear not only that the plaintiff was unmarried at the time of the alleged birth of the child, but also that tbe persons to whom the words were addressed had knowledge of that fact, or at least there should be some averments showing that tbe bearers understood that the language used, conveyed a charge of bastardy, or imputed a want of chastity to plaintiff. This is not done in tbis petition, and in this it differs in an essential particular from tbe case of Truman v. Taylor, supra. We need hardly say that the allegation that defendant meant by the language used to charge tbe plaintiff witb having bad a bastard child, cannot enlarge tlie sense or meaning of the words.
Judgment affirmed.